Case 1:19-cv-23757-BB Document 1 Entered on FLSD Docket 09/10/2019 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. ____________-CIV-___________/____________


 MODESTO ESPINOSA, on behalf of himself
 and others similarly situated,

          Plaintiff,

          v.

 BELLSOUTH TELECOMMUNICATIONS, LLC,
 a Georgia Limited Liability Company, a/k/a AT&T,

       Defendant.
 ___________________________________________/

                                           COMPLAINT

          1.      Plaintiff, MODESTO ESPINOSA (hereinafter referred to as “Plaintiff”), is an

 individual residing in Miami-Dade County, Florida.

          2.      Defendant, BELLSOUTH TELECOMMUNICATIONS, LLC, a Georgia Limited

 Liability Company, a/k/a AT&T (referred to as “Defendant” and “AT&T”), has at all times

 material to this Complaint owned and operated a communications business that provides, inter

 alia, wireless and telephone and other services to customers at multiple locations throughout

 Florida including in Miami-Dade County, as well as other locations across the United States.

          3.      Plaintiff brings this action on behalf of himself 1 and other current and former

 employees of AT&T similarly situated to Plaintiff who have worked as “Senior Sourcing

 Specialists,” however variously titled, for unpaid overtime wages, liquidated damages, and the

 costs and reasonable attorneys’ fees of this action under the provisions of the FLSA, 29 U.S.C.

 §216(b). It is the intent of this collective action to apply to all similarly situated employees of


 1
     Attached hereto is a signed Consent to Join of MODESTO ESPINOSA.


                                                  1
Case 1:19-cv-23757-BB Document 1 Entered on FLSD Docket 09/10/2019 Page 2 of 10



 Defendant regardless of location.

        4.      Jurisdiction is conferred on this Court by 29 U.S.C. §216(b) and 28 U.S.C. §1337.

        5.      A substantial part of the events giving rise to this action occurred in Miami-Dade

 County, Florida within the jurisdiction of the United States District Court for the Southern District

 of Florida.

        6.      At all times material to this Complaint including but not necessarily limited to

 during the years of 2016, 2017, 2018, and 2019, AT&T has had two (2) or more employees who

 have regularly sold, handled, or otherwise worked on goods and/or materials that had been moved

 in or produced for commerce. In this regard, Plaintiff alleges based upon information and belief

 and subject to discovery, that at all times material to this Complaint including during the years

 2016, 2017, 2018, and 2019, AT&T has employed two (2) or more employees who, inter alia,

 have regularly: (a) handled and worked with telephone equipment, including but not limited to

 copper cables, hand-holes & conduits, fiber splitting equipment, all of which were all goods and/or

 materials moved in or produced for commerce; (b) handled, worked with, and sold services

 including but limited to high speed internet, wireline telephone, and wireless phone services were

 streamed, sold and/or otherwise moved in interstate commerce; (c) handled and worked with office

 equipment such as copiers, scanners, faxes, computers and telephones, and supplies such as paper,

 pens, U.S. Postal Service & FedEx shipping materials, all of which were goods and/or materials

 moved in or produced for commerce; and (e) processed and participated in electronic bank

 transfers and other financial electronic transactions across State lines between Florida and other

 States across the United States.

        7.      Based upon information and belief, the annual gross sales volume of AT&T has

 been in excess of $500,000.00 per annum at all times material to this Complaint, including but not




                                                  2
Case 1:19-cv-23757-BB Document 1 Entered on FLSD Docket 09/10/2019 Page 3 of 10



 necessarily limited to during the years of 2016, 2017, 2018, and 2019.

        8.      At all times material to this Complaint, including but not necessarily limited to

 during the years of 2016, 2017, 2018, and 2019, AT&T has been an enterprise engaged in interstate

 commerce or in the production of goods for commerce as defined by the FLSA, 29 U.S.C. §203(s).

        9.      In numerous work weeks during the three (3) year statute of limitations period

 between approximately September 2016 and July 2019, Plaintiff worked for AT&T in the position

 titled as “Senior Sourcing Specialist” based in Miami-Dade County, Florida with Plaintiff’s

 primary duties that consisted of the following non-exempt tasks: (a) scheduling with contractors

 in AT&T’s construction projects; (b) manual labor including but not limited to, by way of example,

 using a measuring wheel to measure conduit placed by contractors and working with open hand-

 holes and manholes to inspect work; and (c) ministerial administrative billing review of

 contractors’ work.

        10.     The additional persons who may become Plaintiffs in this action are AT&T’s

 current and former non-exempt “Senior Sourcing Specialists,” however variously titled, who have

 worked for Defendant in one or more weeks between approximately September 2016 and July

 2019 without being paid time and one-half wages for all of their actual hours worked in excess of

 Forty (40) hours per week for AT&T.

        11.     During the three (3) year statute of limitations period between approximately

 September 2016 and July 2019, Plaintiff regularly worked in excess of Forty (40) hours per week

 for Defendant while performing non-exempt work in the position known as “Senior Sourcing

 Specialist.”

        12.     Likewise, the other employees of AT&T who are similarly situated to Plaintiff have

 regularly worked as non-exempt “Senior Sourcing Specialists,” however, variously titled, in




                                                 3
Case 1:19-cv-23757-BB Document 1 Entered on FLSD Docket 09/10/2019 Page 4 of 10



 excess of Forty (40) hours in one or more work weeks for Defendant within the three (3) year

 statute of limitations period between approximately September 2016 and July 2019.

        13.    However, AT&T has failed to pay time and one-half wages for the overtime hours

 worked by Plaintiff and the other similarly situated non-exempt “Senior Sourcing Specialists,”

 however variously titled, for all of their actual overtime hours worked within the three (3) year

 statute of limitations period, with Defendant instead paying salaried wages for Forty (40) hours

 per week without time and one-half compensation for the overtime hours worked between

 approximately September 2016 and July 2019 by Plaintiff and the other similarly situated

 employees.

        14.    During the three (3) year statute of limitations period between approximately

 September 2016 and July 2019, AT&T has misclassified Plaintiff and the other “Senior Sourcing

 Specialists” similarly situated to him as “exempt” from the overtime compensation requirements

 of the FLSA despite their primary job duties being non-exempt in nature.

        15.    In or around early August 2019, AT&T changed the job title of Plaintiff and other

 employees in the “Senior Sourcing Specialist” position to “Lead Construction & Engineering” and

 re-classified the position from exempt to non-exempt under the Fair Labor Standards Act.

        16.    The primary job duties performed by Plaintiff and the other similarly situated

 “Senior Sourcing Specialists,” however variously titled, for AT&T between approximately

 September 2016 and July 2019 did not involve the exercise of independent judgment nor were

 their primary duties administrative tasks that involved exercising discretion for Defendant’s

 general business operations.

        17.    Likewise, the primary duties and work performed by Plaintiff and the other

 similarly situated “Senior Sourcing Specialists,” however variously titled, for AT&T between




                                                4
Case 1:19-cv-23757-BB Document 1 Entered on FLSD Docket 09/10/2019 Page 5 of 10



 approximately September 2016 and July 2019 have required little skill and no capital investment,

 as these duties did not substantially include managerial responsibilities or the exercise of

 independent judgment with respect to matters of significance in the operation of Defendant’s

 administration or production operations.

        18.     Instead, Plaintiff and the other similarly situated “Senior Sourcing Specialists,”

 however variously titled, have devoted the majority of their working time for Defendant within

 the three (3) year statute of limitations period between approximately September 2016 and July

 2019 to performing manual labor and other ministerial and clerical tasks for AT&T.

        19.     Finally, the primary duties of Plaintiff and the other similarly situated “Senior

 Sourcing Specialists,” however variously titled, for Defendant during the three (3) year statute of

 limitations period between approximately September 2016 and July 2019 was not management of

 any department(s) or job sites of AT&T, and Plaintiff and the other “Senior Sourcing Specialists,”

 however variously titled, had no authority for and did not regularly interview, hire, discipline, or

 fire employees of AT&T.

        20.     During the three (3) year statute of limitations period between approximately

 September 2016 and July 2019, Plaintiff regularly worked for AT&T while in the position of

 “Senior Sourcing Specialist,” with start times between approximately 6:00 to 7:00 a.m. and stop

 times that ranged anywhere between approximately 4:00 p.m. and as late as 4:00 a.m. at times,

 averaging approximately Fifty-Five (55) hours per week.

        21.     However, AT&T has failed to pay time and one-half wages for all of the hours that

 Plaintiff and other “Senior Sourcing Specialists,” however variously titled, have worked in excess

 of Forty (40) hours per week for Defendant in numerous work weeks during the three (3) year

 statute of limitations period between approximately September 2016 and July 2019 as required by




                                                  5
Case 1:19-cv-23757-BB Document 1 Entered on FLSD Docket 09/10/2019 Page 6 of 10



 the Fair Labor Standards Act, with AT&T instead misclassifying Plaintiff and other “Senior

 Sourcing Specialists” as exempt from the FLSA’s overtime compensation requirements and paying

 only salaried wages for Forty (40) hours of work per week.

        22.     Subject to discovery, based upon AT&T paying Plaintiff average gross weekly

 wages of approximately $1,773.50 per week for Forty (40) hours of work per week between

 approximately September 2016 and July 2019 and Plaintiff being owed an average of

 approximately Fifteen (15) uncompensated overtime hours per week from Defendant during a total

 of approximately One Hundred and Forty (140) work weeks within this period, if Plaintiff’s unpaid

 overtime wages are found to be due and owing at the time and one-half rate of $66.51/hour

 [$1,773.50/40 hours = $44.34/hour x 1.5 = $66.51/hour], Plaintiff’s unpaid overtime wages total

 $139,663.13 [$66.51/hour x 15 OT hours/week x 140 weeks = $139,663.13], whereas if Defendant

 were to be able to demonstrate that the FLSA’s “fluctuating workweek method,” 29 C.F.R.

 §778.114, governs the calculation of Plaintiff’s unpaid overtime wages on a half-time basis at the

 rate of $16.12/hour [$1,773.50/55 hours = $32.25/2 = $16.12/hour], Plaintiff’s unpaid overtime

 wages total $33,857.73 [$16.12/hour x 15 OT hours/week x 140 weeks = $33,857.73].

        23.     Based upon information and belief, AT&T has failed to maintain accurate records

 of the all of the actual start times, stop times, number of hours worked each day, and total hours

 actually worked each week by Plaintiff and other similarly situated “Senior Sourcing Specialists,”

 however variously titled, during each week between approximately September 2016 and July 2019

 as required by the FLSA, 29 C.F.R. §516.2(a)(7).

        24.     Nonetheless, AT&T has had knowledge of the hours worked in excess of Forty (40)

 hours per week by Plaintiff other similarly situated “Senior Sourcing Specialists,” however

 variously titled, during each week between approximately September 2016 and July 2019 but




                                                 6
Case 1:19-cv-23757-BB Document 1 Entered on FLSD Docket 09/10/2019 Page 7 of 10



 Defendant willfully failed to compensate Plaintiff and the other similarly situated employees for

 all of their actual overtime hours worked for Defendant, instead accepting the benefits of the work

 performed by Plaintiff and other “Senior Sourcing Specialists” without the overtime compensation

 required by the FLSA, 29 U.S.C. §207.

        25.     The complete records reflecting the compensation paid by AT&T to Plaintiff and

 all other similarly situated “Senior Sourcing Specialists,” however variously titled, at any location

 between approximately September 2016 and July 2019 are in the possession, custody, and/or

 control of Defendant.

                                COUNT I
          OVERTIME VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

        26.     Plaintiff, MODESTO ESPINOSA, readopts and realleges the allegations contained

 in Paragraphs 1 through 25 above.

        27.     Plaintiff is entitled to be paid time and one-half of his applicable regular rates of

 pay for each hour he worked for AT&T as a non-exempt employee in excess of Forty (40) hours

 per work week during the three (3) year statute of limitations period between approximately

 September 2016 and July 2019.

        28.     All similarly situated non-exempt “Senior Sourcing Specialists,” however

 variously titled, of AT&T are also entitled to be paid time and one-half of their applicable regular

 rates of pay for each and every overtime hour they worked for Defendant at any location but were

 not properly compensated for working on Defendant’s behalf during any work weeks within the

 three (3) year statute of limitations period between approximately September 2016 and July 2019.

        29.     AT&T has knowingly and willfully failed to pay Plaintiff and the other non-exempt

 “Senior Sourcing Specialists,” however variously titled, similarly situated to him at time and one-

 half of their applicable regular rates of pay for all hours worked for Defendant in excess of Forty



                                                  7
Case 1:19-cv-23757-BB Document 1 Entered on FLSD Docket 09/10/2019 Page 8 of 10



 (40) per week between approximately September 2016 and July 2019.

         30.     At all times material to this Complaint, AT&T had constructive and actual notice

 that Defendant’s compensation practices did not provide Plaintiff and other “Senior Sourcing

 Specialists,” however variously titled, with time and one-half wages for all of their actual overtime

 hours worked between approximately September 2016 and July 2019 based upon, inter alia,

 Defendant: (a) failing to maintain accurate time records of the actual start times, actual stop times,

 and actual total hours worked each week by Plaintiff and the other “Senior Sourcing Specialists”;

 and (b) knowingly failing to pay time and one-half wages for all of the actual hours worked in

 excess of Forty (40) hours per week by Plaintiff and other similarly situated employees, and instead

 failing to pay time and one-half wages for the overtime hours that AT&T knew had been worked

 for the benefit of Defendant.

         31.     By reason of the said intentional, willful and unlawful acts of AT&T, all Plaintiffs

 (the named Plaintiff and those similarly situated to him) have suffered damages plus incurring

 costs and reasonable attorneys’ fees.

         32.     Based upon information and belief, at all times material to this Complaint, AT&T

 did not have a good faith basis for its failure to pay time and one-half wages for all of the actual

 hours worked by Plaintiff and the other similarly situated “Senior Sourcing Specialists,” however

 variously titled, as a result of which Plaintiff and those similarly situated to him are entitled to the

 recovery of liquidated damages from Defendant pursuant to 29 U.S.C. §216(b).

         33.     Plaintiff has retained the undersigned counsel to represent him in this action, and

 pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover from AT&T all reasonable attorneys’

 fees and costs incurred as a result of Defendant’s violations of the FLSA.

         34.     Plaintiff demands a jury trial.




                                                    8
Case 1:19-cv-23757-BB Document 1 Entered on FLSD Docket 09/10/2019 Page 9 of 10



        WHEREFORE, Plaintiff, MODESTO ESPINOSA and any current or former employees

 similarly situated to him who join this action as Opt-In Plaintiffs, demand judgment against

 Defendant, BELLSOUTH TELECOMMUNICATIONS, LLC, a/k/a AT&T, for the payment of all

 unpaid overtime compensation, liquidated damages, reasonable attorneys’ fees and costs of suit,

 and for all proper relief including prejudgment interest.

                                     JURY TRIAL DEMAND

        Plaintiff demands trial by jury on all issues so triable.



 Dated: September 10, 2019                     Respectfully submitted,

                                       By:     KEITH M. STERN
                                               Keith M. Stern, Esquire
                                               Florida Bar No. 321000
                                               E-mail: employlaw@keithstern.com
                                               LAW OFFICE OF KEITH M. STERN, P.A.
                                               80 SW 8th Street, Suite 2000
                                               Miami, Florida 33130
                                               Telephone: (305) 901-1379
                                               Attorneys for Plaintiff




                                                   9
Case 1:19-cv-23757-BB Document 1 Entered on FLSD Docket 09/10/2019 Page 10 of 10
